EXHIBIT 10.4

AMERICAN EXPRESS COMPANY

1998 INCENTIVE COMPENSATION PLAN

(as amended through July 25, 2005)

1. PURPOSE. The purpose of the 1998 Incentive Compensation Plan (the “Plan”) is
to promote shareholder value by providing appropriate incentives to employees of
American Express Company (the “Company”) and its affiliates and certain other
individuals who perform services for the Company and its affiliates.

2. ADMINISTRATION. The Plan shall be administered solely by the Compensation and
Benefits Committee (the “Committee”) of the Board of Directors (the “Board”) of
the Company, as such Committee is from time to time constituted, or any
successor committee the Board may designate to administer the Plan. The
Committee may delegate any of its powers and duties to appropriate officer(s) of
the Company in accordance with guidelines established by the Committee from time
to time.

The Committee has all the powers vested in it by the terms of the Plan set forth
herein, such powers to include exclusive authority (except as may be delegated
as permitted herein) to select the employees and other individuals to be granted
awards under the Plan (“Awards”), to determine the type, size and terms of the
Award to be made to each individual selected, to modify the terms of any Award
that has been granted, to determine the time when Awards will be granted, to
establish performance objectives, to make any adjustments necessary or desirable
as a result of the granting of Awards to eligible individuals located outside
the United States and to prescribe the form of the instruments embodying Awards
made under the Plan. The Committee is authorized to interpret the Plan and the
Awards granted under the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations which it
deems necessary or desirable for the administration of the Plan. The Committee
(or its delegate as permitted herein) may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent the Committee deems necessary or desirable to carry it
into effect. Any decision of the Committee (or its delegate as permitted herein)
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned. The Committee may act only by a majority of
its members in office, except that the members thereof may authorize any one or
more of their members or any officer of the Company to execute and deliver
documents or to take any other action on behalf of the Committee with respect to
Awards made or to be made to Plan participants. No member of the Committee and
no officer of the Company shall be liable for anything done or omitted to be
done by him, by any other member of the Committee or by any officer of the
Company in connection with the performance of duties under the Plan, except for
his own willful misconduct or as expressly provided by statute.

3. PARTICIPATION. (a) Affiliates. If an Affiliate (as hereinafter defined) of
the Company wishes to participate in the Plan and its participation shall have
been approved



--------------------------------------------------------------------------------

by the Committee, the board of directors or other governing body of the
Affiliate shall adopt a resolution in form and substance satisfactory to the
Committee authorizing participation by the Affiliate in the Plan with respect to
its employees or other individuals performing services for it. As used herein,
the term “Affiliate” means any entity in which the Company has a substantial
direct or indirect equity interest, as determined by the Committee in its
discretion.

An Affiliate participating in the Plan may cease to be a participating company
at any time by action of the Board or by action of the board of directors or
other governing body of such Affiliate, which latter action shall be effective
not earlier than the date of delivery to the Secretary of the Company of a
certified copy of a resolution of the Affiliate’s board of directors or other
governing body taking such action. If the participation in the Plan of an
Affiliate shall terminate, such termination shall not relieve it of any
obligations theretofore incurred by it under the Plan, except as may be approved
by the Committee.

(b) Participants. Consistent with the purposes of the Plan, the Committee shall
have exclusive power (except as may be delegated as permitted herein) to select
the employees and other individuals performing services for the Company and its
Affiliates who may participate in the Plan and be granted Awards under the Plan.
Eligible individuals may be selected individually or by groups or categories, as
determined by the Committee in its discretion. No non-employee director of the
Company or any of its Affiliates shall be eligible to receive an Award under the
Plan.

4. AWARDS UNDER THE PLAN. (a) Types of Awards. Awards under the Plan may include
one or more of the following types, either alone or in any combination thereof:
(i) “Stock Options,” (ii) “Stock Appreciation Rights,” (iii) “Restricted Stock,”
(iv) “Performance Grants” and (v) any Award providing benefits similar to
(i) through (iv) designed to meet the requirements of non-US jurisdictions.
Stock Options, which include “Nonqualified Stock Options” and “Incentive Stock
Options” or combinations thereof, are rights to purchase common shares of the
Company having a par value of $.20 per share and stock of any other class into
which such shares may thereafter be changed (the “Common Shares”). Nonqualified
Stock Options and Incentive Stock Options are subject to the terms, conditions
and restrictions specified in Paragraph 5. Stock Appreciation Rights are rights
to receive (without payment to the Company) cash, Common Shares, other Company
securities (which may include, but need not be limited to, any equity or debt
security of the Company or an Affiliate, or any combination thereof (“Other
Company Securities”)) or property, or other forms of payment, or any combination
thereof, as determined by the Committee, based on the increase in the value of
the number of Common Shares specified in the Stock Appreciation Right. Stock
Appreciation Rights are subject to the terms, conditions and restrictions
specified in Paragraph 6. Shares of Restricted Stock are Common Shares which are
issued subject to certain restrictions pursuant to Paragraph 7.

Performance Grants are contingent awards subject to the terms, conditions and
restrictions described in Paragraph 8, pursuant to which the participant may
become

 

2



--------------------------------------------------------------------------------

entitled to receive cash, Common Shares, Other Company Securities or property,
or other forms of payment, or any combination thereof, as determined by the
Committee.

(b) MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED. The maximum number of Common
Shares and other equity securities of the Company that may be issued under the
Plan is 170,000,000, plus the number of shares remaining available for new
awards under the 1989 Plan on April 27, 1998, which number will not exceed
53,910,000. In addition, commencing April 27, 1998, Common Shares or other
equity securities of the Company subject to awards outstanding under the 1989
Plan or granted under the 1998 Plan which are recovered or not issued by the
Company will be available for issuance under the 1998 Plan, as follows:
(i) shares related to Awards issued under the 1998 Plan or the 1989 Plan that
are forfeited, terminated, canceled, acquired by the Company or expire
unexercised; (ii) shares surrendered or withheld to pay the exercise price of
Awards issued under the 1998 Plan or the 1989 Plan or to satisfy the tax
withholding obligations under these Awards; and (iii) shares originally linked
to Awards that are actually settled in cash or consideration other than Common
Shares or other equity securities. Limits on the number of Restricted Stock
Award grants are described in Paragraph 7(d).

For purposes of counting shares against the share reserve under the 1998 Plan on
the date of grant, Awards denominated solely in common shares (such as Stock
Options and Restricted Stock) and other Awards or securities that may be
exercised for or convertible into common shares will be counted against the 1998
Plan reserve on the date of grant of the Award based on the maximum number of
shares underlying the Award, as determined by the Committee. Equity securities
other than Common Shares issued pursuant to the 1998 Plan which are not
exercisable for or convertible into Common Shares will be counted based on the
number of shares issued. Common Shares and other equity securities of the
Company issued pursuant to the Plan may be either authorized but unissued
shares, treasury shares, reacquired shares or any combination thereof.

(c) RIGHTS WITH RESPECT TO COMMON SHARES AND OTHER SECURITIES.

(i) Unless otherwise determined by the Committee in its discretion, a
participant to whom an Award of Restricted Stock has been made (and any person
succeeding to such a participant’s rights pursuant to the Plan) shall have,
after issuance of a certificate or the entry on behalf of a participant of an
uncertificated book position on the records of the Company’s transfer agent and
registrar for the number of Common Shares awarded and prior to the expiration of
the Restricted Period or the earlier cancellation or repurchase of such Common
Shares as herein provided, ownership of such Common Shares, including the right
to vote the same and to receive dividends or other distributions made or paid
with respect to such Common Shares (provided that such Common Shares, and any
new, additional or different shares, or Other Company Securities or property, or
other forms of consideration which the participant may be entitled to receive
with respect to such Common Shares as a result of a stock split, stock dividend
or any other change in the corporate or capital structure of the Company, shall
be subject to the restrictions

 

3



--------------------------------------------------------------------------------

hereinafter described as determined by the Committee in its discretion),
subject, however, to the options, restrictions and limitations imposed thereon
pursuant to the Plan. Notwithstanding the foregoing, a participant with whom an
Award agreement is made to issue Common Shares in the future shall have no
rights as a shareholder with respect to Common Shares related to such agreement
until the book entry is made, or the certificate is issued on his behalf.

(ii) Unless otherwise determined by the Committee in its discretion, a
participant to whom a grant of Stock Options, Stock Appreciation Rights,
Performance Grants or any other Award is made (and any person succeeding to such
a participant’s rights pursuant to the Plan) shall have no rights as a
shareholder with respect to any Common Shares or as a holder with respect to
other securities, if any, issuable pursuant to any such Award until the date of
the issuance of a stock certificate to him or the entry on his behalf of an
uncertificated book position on the records of the Company’s transfer agent and
registrar for such Common Shares or other instrument of ownership, if any.
Except as provided in Paragraph 16, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities, other property or other forms of consideration, or any
combination thereof) for which the record date is prior to the date such book
entry is made or a stock certificate or other instrument of ownership, if any,
is issued.

(iii) The Committee may, in its discretion, subject any Award and the economic
value derived by a participant therefrom, to forfeiture by the participant upon
the occurrence of certain events as determined by the Committee.

5. STOCK OPTIONS. The Committee may grant Stock Options either alone, or in
conjunction with Stock Appreciation Rights, Performance Grants or other Awards,
either at the time of grant or by amendment thereafter. The Committee may grant
Incentive Stock Options to any employee provided the terms of such grants comply
with the provisions of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision, and the regulations
thereunder, and that any ambiguities in construction shall be interpreted in
order to effectuate that intent. Each Stock Option (referred to herein as an
‘Option’) granted under the Plan shall be evidenced by an instrument in such
form as the Committee shall prescribe from time to time in accordance with the
Plan and shall comply with the following terms and conditions, and with such
other terms and conditions, including, but not limited to, restrictions upon the
Option or the Common Shares issuable upon exercise thereof, as the Committee, in
its discretion, shall establish:

(a) The option price shall be equal to or greater than the fair market value of
the Common Shares subject to such Option at the time the Option is granted, as
determined by the Committee; but in no event will such option price be less than
the par value of such Common Shares. The Committee in its discretion shall
establish the expiration date of an Option provided that, except as provided in
Subparagraph (c)(iii)(B) below, in no event shall the expiration date be later
than ten years from the date of grant of the Option.

 

4



--------------------------------------------------------------------------------

(b) The Committee shall determine the number of Common Shares to be subject to
each Option. The number of Common Shares subject to an outstanding Option may be
reduced on a share-for-share or other appropriate basis, as determined by the
Committee, to the extent that Common Shares under such Option are used to
calculate the cash, Common Shares, Other Company Securities or property, or
other forms of payment, or any combination thereof, received pursuant to
exercise of a Stock Appreciation Right attached to such Option, or to the extent
that any other Award granted in conjunction with such Option is paid.

(c) The Option shall not be exercisable:

(i) for at least six months after the date of grant, except as the Committee may
otherwise determine in the event of death, disability, retirement or in
connection with a corporate transaction, which includes but is not limited to a
change in control of the Company, a divestiture, spin-off, split-off, asset
transfer, outsourcing or joint venture formation, (each, a “Defined Event”), and
only at such times and in such installments as the Committee may establish;

(ii) unless payment in full for the shares being acquired thereunder at the time
of exercise is made in such form as the Committee may determine in its
discretion, including, but not limited to (A) cash, (B) Common Shares, (C) if
permitted by the Committee, by authorizing a third party to sell, on behalf of
the participant, the appropriate number of Common Shares otherwise issuable to
the participant upon the exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
tax withholding resulting from such exercise, or (D) any combination thereof;
and

(iii) unless the participant has been, at all times during the period beginning
with the date of the grant of the Option and ending on the date of such
exercise, employed by (in the case of an Incentive Stock Option) or otherwise
performing services for the Company or an Affiliate, or a corporation, or a
parent or subsidiary of a corporation, substituting or assuming the Option in a
transaction to which Section 424(a) of the Code or any successor statutory
provision thereto, is applicable, except that

(A) in the case of any Nonqualified Stock Option, if such person shall cease to
be employed by or otherwise performing services for the Company or an Affiliate
solely by reason of a period of Related Employment, he may, during such period
of Related Employment, exercise the Nonqualified Stock Option as if he continued
such employment or performance of service; or

(B) the Committee may establish, in its discretion, the extent to which a person
may continue to exercise an Option, which has not expired and has not been fully
exercised, in the event he terminates employment or the performance of services
by reason of a Defined Event; and in the event

 

5



--------------------------------------------------------------------------------

of death, the Committee may provide a decedent’s executors, heirs or
distributors a minimum period to exercise an Option with respect to any shares
as to which the decedent could have exercised the Option at the time of his
death, or such greater amount as the Committee may determine, which period may
extend beyond the original expiration date of the Option.

(d) The Committee has the discretion to grant Options at any time it deems
appropriate including the discretion to grant or provide for the automatic grant
of an Option to restore the number of Common Shares a participant tendered or
had withheld to pay, or the share equivalency of the cash tendered to pay, the
exercise price or tax withholding obligation upon the exercise of an outstanding
Option.

6. STOCK APPRECIATION RIGHTS. The Committee may grant Stock Appreciation Rights
either alone, or in conjunction with Stock Options, Performance Grants or other
Awards, either at the time of grant or by amendment thereafter. Each Award of
Stock Appreciation Rights granted under the Plan shall be evidenced by an
instrument in such form as the Committee shall prescribe from time to time in
accordance with the Plan and shall comply with the following terms and
conditions, and with such other terms and conditions, including, but not limited
to, restrictions upon the Award of Stock Appreciation Rights or the Common
Shares issuable upon exercise thereof, as the Committee, in its discretion,
shall establish:

(a) The Committee shall determine the number of Common Shares to be subject to
each Award of Stock Appreciation Rights. The number of Common Shares subject to
an outstanding Award of Stock Appreciation Rights may be reduced on a
share-for-share or other appropriate basis, as determined by the Committee, to
the extent that Common Shares under such Award of Stock Appreciation Rights are
used to calculate the cash, Common Shares, Other Company Securities or property
or other forms of payment, or any combination thereof, received pursuant to
exercise of an Option attached to such Award of Stock Appreciation Rights, or to
the extent that any other Award granted in conjunction with such Award of Stock
Appreciation Rights is paid.

(b) The Award of Stock Appreciation Rights shall not be exercisable for at least
six months after the date of grant except as the Committee may otherwise
determine in the event of a Defined Event.

(c) The Award of Stock Appreciation Rights shall not be exercisable:

(i) unless the Option or other Award to which the Award of Stock Appreciation
Rights is attached is at the time exercisable; and (ii) unless the person
exercising the Award of Stock Appreciation Rights has been at all times during
the period beginning with the date of the grant thereof and ending on the date
of such exercise, employed by or otherwise performing services for the Company
or an Affiliate, except that

 

6



--------------------------------------------------------------------------------

(A) in the case of any Award of Stock Appreciation Rights (other than those
attached to an Incentive Stock Option), if such person shall cease to be
employed by or otherwise performing services for the Company or an Affiliate
solely by reason of a period of Related Employment as defined in Paragraph 14,
he may, during such period of Related Employment, exercise the Award of Stock
Appreciation Rights as if he continued such employment or performance of
services; or

(B) the Committee shall establish, in its discretion, the extent to which a
person may continue to exercise an Award of Stock Appreciation Rights, which has
not expired and has not been fully exercised, in the event he terminates
employment or the performance of services by reason of a Defined Event;
provided, that in the event of death, the Committee may provide his executors,
heirs or distributors a minimum period to exercise an Award of Stock
Appreciation Rights with respect to any shares as to which the decedent could
have exercised the Award of Stock Appreciation Rights, or such greater amount as
the Committee may determine, which period may extend beyond the original
expiration date of the underlying Option.

(d) An Award of Stock Appreciation Rights shall entitle the holder (or any
person entitled to act under the provisions of subparagraph 6(c)(ii)(B) hereof)
to exercise such Award or to surrender unexercised the Option (or other Award)
to which the Stock Appreciation Right is attached (or any portion of such Option
or other Award) to the Company and to receive from the Company in exchange
therefor, without payment to the Company, that number of Common Shares having an
aggregate value equal to (or, in the discretion of the Committee, less than) the
excess of the fair market value of one share, at the time of such exercise, over
the exercise price (or Option Price, as the case may be) per share, times the
number of shares subject to the Award or the Option (or other Award), or portion
thereof, which is so exercised or surrendered, as the case may be. The Committee
shall be entitled in its discretion to elect to settle the obligation arising
out of the exercise of a Stock Appreciation Right by the payment of cash or
Other Company Securities or property, or other forms of payment, or any
combination thereof, as determined by the Committee, equal to the aggregate
value of the Common Shares it would otherwise be obligated to deliver. Any such
election by the Committee shall be made as soon as practicable after the receipt
by the Committee of written notice of the exercise of the Stock Appreciation
Right. The value of a Common Share, Other Company Securities or property, or
other forms of payment determined by the Committee for this purpose shall be the
fair market value thereof on the last business day next preceding the date of
the election to exercise the Stock Appreciation Right, unless the Committee, in
its discretion, determines otherwise.

(e) A Stock Appreciation Right may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Stock Appreciation Right or of the related Option (or other Award),
or such other date as specified by the Committee, if at such time such Stock
Appreciation Right has a positive

 

7



--------------------------------------------------------------------------------

value. Such deemed exercise shall be settled or paid in the same manner as a
regular exercise thereof as provided in subparagraph 6(d) hereof.

(f) No fractional shares may be delivered under this Paragraph 6, but in lieu
thereof, a cash or other adjustment shall be made as determined by the Committee
in its discretion.

7. RESTRICTED STOCK. Each Award of Restricted Stock under the Plan shall be
evidenced by an instrument in such form as the Committee shall prescribe from
time to time in accordance with the Plan and shall comply with the following
terms and conditions, and with such other terms and conditions as the Committee,
in its discretion, shall establish:

(a) The Committee shall determine the number of Common Shares to be issued to a
participant pursuant to the Award, and the extent, if any, to which they shall
be issued in exchange for cash, other consideration, or both.

(b) Common Shares issued to a participant in accordance with the Award may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, or as otherwise
determined by the Committee, for such period as the Committee shall determine,
from the date on which the Award is granted (the “Restricted Period”). The
Company will have the option to cancel or repurchase the shares subject to the
Award at such price, if any, as the Committee shall have fixed, in its
discretion, when the Award was made or amended thereafter, which option will be
exercisable on such terms, in such manner and during such period as shall be
determined by the Committee when the Award is made or as amended thereafter.
Common Shares may be issued in certificate form or through the entry of an
uncertificated book position on the records of the Company’s transfer agent and
registrar. The Company may impose appropriate restrictions on the transfer of
such Common Shares which shall be evidenced in the manner permitted by law as
determined by the Committee in its discretion. Any attempt to dispose of any
such Common Shares in contravention of the foregoing repurchase or cancellation
option and other restrictions shall be null and void and without effect. If
Common Shares issued pursuant to a Restricted Stock Award shall be repurchased
or canceled pursuant to the option described above, the participant, or in the
event of his death, his personal representative, shall forthwith deliver to the
Secretary of the Company any certificates for the Common Shares awarded to the
participant, accompanied by such instrument of transfer, if any, as may
reasonably be required by the Secretary of the Company. If the option described
above is not exercised by the Company, either by the terms of the Award or
action by the Company, such option and the restrictions imposed pursuant to the
first sentence of this subparagraph 7(b) shall terminate and be of no further
force and effect.

(c) The vesting of a Restricted Stock Award may be conditioned upon the
attainment of specific performance objectives as the Committee may determine,
including but not limited to such performance objectives described in
subparagraph 8(b). The Restricted Period shall be for a minimum of three years
except as the Committee may determine in the event of a Defined Event, a
participant’s promotion, or Restricted

 

8



--------------------------------------------------------------------------------

Stock Awards issued to any employee newly employed by the Company or issued
subject to performance objectives, or as payment pursuant to a Performance Grant
or Qualifying Award.

(d) No more than 31,782,000 of the Common Shares that may be issued under the
Plan may be granted as Restricted Stock Awards, and no more than an additional
15,891,000 may be granted as Restricted Stock Awards subject to performance
objectives as described above. Restricted Stock Awards repurchased or canceled
by the Company pursuant to subparagraph 7(b) shall again become available for
issuance pursuant to these limitations.

8. PERFORMANCE GRANTS. The Award of a Performance Grant (“Performance Grant”) to
a participant will entitle the participant to receive a specified amount
determined by the Committee (the “Actual Value”), if the terms and conditions
specified herein and in the Awards are satisfied. Each Award of a Performance
Grant shall be subject to the following terms and conditions, and to such other
terms and conditions, including but not limited to, restrictions upon any cash,
Common Shares, Other Company Securities or property, or other forms of payment,
or any combination thereof, issued in respect of the Performance Grant, as the
Committee, in its discretion, shall establish, and shall be embodied in an
instrument in such form and substance as is determined by the Committee:

(a) The Committee shall determine the value or range of values of a Performance
Grant to be awarded to each participant selected for an Award and whether or not
such a Performance Grant is granted in conjunction with an Award of Options,
Stock Appreciation Rights, Restricted Stock or other Award, or any combination
thereof, under the Plan (which may include, but need not be limited to, deferred
Awards) concurrently or subsequently granted to the participant (the “Associated
Award”). As determined by the Committee, the maximum value of each Performance
Grant (the “Maximum Value”) shall be: (i) an amount fixed by the Committee at
the time the Award is made or amended thereafter, (ii) an amount which varies
from time to time based in whole or in part on the then current value of a
Common Share, Other Company Securities or property, or other securities or
property, or any combination thereof or (iii) an amount that is determinable
from criteria specified by the Committee. Performance Grants may be issued in
different classes or series having different names, terms and conditions. In the
case of a Performance Grant awarded in conjunction with an Associated Award, the
Performance Grant may be reduced on an appropriate basis to the extent that the
Associated Award has been exercised, paid to or otherwise received by the
participant, as determined by the Committee.

(b) The award period (“Award Period”) in respect of any Performance Grant shall
be a period determined by the Committee. At the time each Award is made, the
Committee shall establish performance objectives to be attained within the Award
Period as the means of determining the Actual Value of such a Performance Grant.
The performance objectives shall be based on such measure or measures of
performance, which may include, but need not be limited to, the performance of
the participant, the

 

9



--------------------------------------------------------------------------------

Company, one or more of its subsidiaries or one or more of their divisions or
units, or any combination of the foregoing, as the Committee shall determine,
and may be applied on an absolute basis or be relative to industry or other
indices, or any combination thereof. The Actual Value of a Performance Grant
shall be equal to its Maximum Value only if the performance objectives are
attained in full, but the Committee shall specify the manner in which the Actual
Value of Performance Grants shall be determined if the performance objectives
are met in part. Such performance measures, the Actual Value or the Maximum
Value, or any combination thereof, may be adjusted in any manner by the
Committee in its discretion at any time and from time to time during or as soon
as practicable after the Award Period, if it determines that such performance
measures, the Actual Value or the Maximum Value, or any combination thereof, are
not appropriate under the circumstances.

(c) The rights of a participant in Performance Grants awarded to him shall be
provisional and may be canceled or paid in whole or in part, all as determined
by the Committee.

(d) The Committee shall determine whether the conditions of subparagraph 8(b) or
8(c) hereof have been met and, if so, shall ascertain the Actual Value of the
Performance Grants. If the Performance Grants have no Actual Value, the Award
and such Performance Grants shall be deemed to have been canceled and the
Associated Award, if any, may be canceled or permitted to continue in effect in
accordance with its terms. If the Performance Grants have an Actual Value and:

(i) were not awarded in conjunction with an Associated Award, the Committee
shall cause an amount equal to the Actual Value of the Performance Grants earned
by the participant to be paid to him or his beneficiary as provided below; or

(ii) were awarded in conjunction with an Associated Award, the Committee shall
determine, in accordance with criteria specified by the Committee (A) to cancel
the Performance Grants, in which event no amount in respect thereof shall be
paid to the participant or his beneficiary, and the Associated Award may be
permitted to continue in effect in accordance with its terms, (B) to pay the
Actual Value of the Performance Grants to the participant or his beneficiary as
provided below, in which event the Associated Award may be canceled or (C) to
pay to the participant or his beneficiary as provided below, the Actual Value of
only a portion of the Performance Grants, in which event all or a portion of the
Associated Award may be permitted to continue in effect in accordance with its
terms or be canceled, as determined by the Committee.

Such determination by the Committee shall be made as promptly as practicable
following the end of the Award Period or upon the earlier termination of
employment or performance of services, or at such other time or times as the
Committee shall determine, and shall be made pursuant to criteria specified by
the Committee.

 

10



--------------------------------------------------------------------------------

Payment of any amount in respect of the Performance Grants which the Committee
determines to pay as provided above shall be made by the Company, as promptly as
practicable after the end of the Award Period or at such other time or times as
the Committee shall determine, and may be made in cash, Common Shares, Other
Company Securities or property, or other forms of payment, or any combination
thereof or in such other manner, as determined by the Committee in its
discretion. Notwithstanding anything in this Paragraph 8 to the contrary, the
Committee may, in its discretion, determine and pay out the Actual Value of the
Performance Grants at any time during the Award Period, including but not
limited to, upon a Defined Event.

9. DEFERRAL OF COMPENSATION. The Committee shall determine whether or not an
Award shall be made in conjunction with deferral of the participant’s salary,
bonus or other compensation, or any combination thereof, and whether or not such
deferred amounts may be

(a) forfeited to the Company or to other participants, or any combination
thereof, under certain circumstances (which may include, but need not be limited
to, certain types of termination of employment or performance of services for
the Company and its Affiliates),

(b) credited with income equivalents (which may include, but need not be limited
to, interest, dividends or other rates of return) until the date or dates of
payment of the Award, if any,

(c) subject to increase or decrease in value based upon the attainment of or
failure to attain, respectively, certain performance measures and/or

(d) any other terms and conditions the Committee deems necessary.

10. QUALIFYING AWARDS. The Committee may, in its sole discretion, grant an Award
(a “Qualifying Award”) to any key employee with the intent that such Award
qualifies as “performance-based compensation” under Section 162(m) of the Code,
or any successor provision thereto, and the regulations thereunder (“Section
162(m)”). The provisions of this Paragraph 10 as well as all other applicable
provisions of the Plan not inconsistent with this Paragraph 10 shall apply to
all Qualifying Awards issued under the Plan, and any ambiguities in construction
shall be interpreted to effectuate that intent. Qualifying Awards shall be of
the type set forth in subparagraph (a) or (b) below.

(a) Qualifying Awards may be issued as Stock Options and Stock Appreciation
Rights. Commencing with calendar year 1998, the number of Common Shares
underlying all Options and Stock Appreciation Rights that may be granted to any
participant within any three consecutive calendar years shall be limited to
9,000,000 (inclusive of Options or Stock Appreciation Rights granted under the
1989 Plan during 1998), subject to adjustment as provided in Paragraph 16. The
foregoing limitation shall be subject to the limitation set forth in Paragraph
4(b).

 

11



--------------------------------------------------------------------------------

(b)(i) Qualifying Awards (other than Stock Options and Stock Appreciation
Rights) may be issued as Performance Grants and any other Award whose payment is
conditioned upon the achievement of the performance objectives described in this
subparagraph. Amounts earned under such Awards shall be based upon the
attainment of performance objectives established by the Committee in accordance
with Section 162(m). Such performance objectives may vary by participant and by
Award and shall be based upon the attainment of specific amounts of, or changes
in one or more of the following: revenues, earnings, shareholders’ equity,
return on equity, assets, return on assets, capital, return on capital, book
value, economic value added, operating margins, cash flow, shareholder return,
expenses or market share. The Committee may provide that in measuring the
achievement of the performance objectives, an Award may include or exclude items
such as realized investment gains and losses, extraordinary, unusual or non-
recurring items, asset write-downs, effects of accounting charges, currency
fluctuations, acquisitions, divestitures, reserve-strengthening and other
non-operating items. The foregoing objectives may be applicable to the Company
as a whole, one or more of its subsidiaries, divisions, business units or
business lines, or any combination of the foregoing, and may be applied on an
absolute basis or be relative to other companies, industries or indices or be
based upon any combination of the foregoing. In addition to the performance
objectives, the Committee may also condition payment of any such Award upon the
attainment of conditions, such as completion of a period of service,
notwithstanding that the performance objective or objectives specified in the
Award are satisfied. The Committee shall have the discretion, by participant and
by Award, to reduce (but not to increase) some or all of the amount that would
otherwise be payable under the Award by reason of the satisfaction of the
performance objectives set forth in the Award. In making any such determination,
the Committee is authorized to take into account any such factor or factors it
determines are appropriate, including but not limited to Company, business unit
and individual performance.

(ii) Under all Awards granted pursuant to this subparagraph (b), in any one
calendar year: (A) no participant may be paid cash, Common Shares, Other Company
Securities or other property (other than shares of Restricted Stock) or any
combination of the foregoing with a value (as determined by the Committee) in
excess of $6.5 million and (B) in addition, no participant may receive more than
300,000 shares of Restricted Stock, subject to adjustment to the extent provided
in Paragraph 16. For purposes of the foregoing sentence, the calendar year or
years in which amounts under Qualifying Awards are deemed paid or received shall
be as determined by the Committee.

11. PAYMENT OF AWARDS. The Committee may, in its discretion, settle any Award
through the payment of cash, the delivery of Common Shares or Other Company
Securities, the granting of Awards or a combination thereof. Any Award
settlement, including payment deferrals, may be subject to conditions,
restrictions and contingencies as the Committee shall determine. The Committee
may permit or require the deferral of any Award payment, subject to such terms,
rules and procedures as the Committee may establish, which may include
provisions for the payment or crediting of interest, or dividend equivalents,
including converting such credits into deferred Common Share equivalents.

 

12



--------------------------------------------------------------------------------

12. AMENDMENT OF THE PLAN OR AWARDS. The Plan may be amended in whole or in part
at any time and from time to time by the Board, and the terms of any outstanding
Award under the Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems; provided, however, that no amendment may
be made without shareholder approval if such amendment (a) would increase the
number of shares available for grant specified in Paragraphs 4(b) or 10,
(b) would decrease the minimum Option exercise price set forth in Paragraph 5(a)
(other than changes made pursuant to Paragraph 16 hereof), (c) reduce the
minimum vesting periods set forth in Paragraphs 5(c)(i), 6(b) or 7(c) or
(iv) would, in the absence of shareholder approval, adversely affect compliance
of the Plan with applicable laws, rules and regulations. No such amendment shall
affect in a material manner any right of a participant under the Award without
his written consent. Any shareholder approval requirement under the Plan will be
met if such approval is obtained in accordance with applicable law.

13. DISABILITY. For the purposes of this Plan, a participant shall be deemed to
have terminated his employment or performance of services for the Company and
its Affiliates by reason of disability, if the Committee shall determine that
the physical or mental condition of the participant by reason of which such
employment or performance of services terminated was such at that time as would
entitle him to payment of monthly disability benefits under the Company’s Long
Term Disability Benefit Plan, or, if the participant is not eligible for
benefits under such plan, under any similar disability plan of the Company or an
Affiliate in which he is a participant. If the participant is not eligible for
benefits under any disability plan of the Company or an Affiliate, he shall be
deemed to have terminated such employment or performance of services by reason
of disability if the Committee shall determine that his physical or mental
condition would entitle him to benefits under the Company’s Long Term Disability
Benefit Plan if he were eligible therefor. Notwithstanding the above, the
Committee may determine a participant’s disability based upon any other criteria
specified by the Committee.

14. TERMINATION OF A PARTICIPANT. For all purposes under the Plan, the Committee
shall determine whether a participant has terminated employment by or the
performance of services for the Company and its Affiliates; provided, however,
that transfers between the Company and an Affiliate or between Affiliates, and
approved leaves of absence shall not be deemed such a termination.

15. RELATED EMPLOYMENT. For the purposes of this Plan, Related Employment shall
mean the employment or performance of services by an individual for an employer
that is neither the Company nor an Affiliate, provided that (a) such employment
or performance of services is undertaken by the individual at the request of the
Company or an Affiliate, (b) immediately prior to undertaking such employment or
performance of services, the individual was employed by or performing services
for the Company or an Affiliate or was engaged in Related Employment as herein
defined and (c) such employment or performance of services is in the best
interests of the Company and is recognized by the Committee, in its discretion,
as Related Employment for purposes of this Paragraph 15. The death or disability
of an individual during a period of

 

13



--------------------------------------------------------------------------------

Related Employment as herein defined shall be treated, for purposes of this
Plan, as if the death or onset of disability had occurred while the individual
was employed by or performing services for the Company or an Affiliate.

16. DILUTION AND OTHER ADJUSTMENTS. In the event of any change in the
outstanding Common Shares of the Company by reason of any stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination, subdivision or
exchange of shares, a sale by the Company of all or part of its assets, any
distribution to shareholders other than a normal cash dividend, or other
extraordinary or unusual event, if the Committee shall determine, in its
discretion, that such change equitably requires an adjustment in the terms of
any Award or the maximum number of Common Shares that may be issued as Awards
pursuant to the Plan, such adjustment may be made by the Committee and shall be
final, conclusive and binding for all purposes of the Plan. The Committee may
also provide for the adjustment and settlement of outstanding Awards as it deems
appropriate and consistent with the Plan’s purpose in the event of a “change in
control” of the Company, as that term is defined in the Company’s Senior
Executive Severance Plan.

17. DESIGNATION OF BENEFICIARY BY PARTICIPANT. A participant may name a
beneficiary to receive any payment in which he may be entitled in respect of any
Award under the Plan in the event of his death, on a written form to be provided
by and filed with the Secretary, and in a manner determined by the Committee in
its discretion. The Committee reserves the right to review and approve
beneficiary designations. A participant may change his beneficiary from time to
time in the same manner, unless such participant has made an irrevocable
designation. Any designation of beneficiary under the Plan (to the extent it is
valid and enforceable under the applicable law) shall be controlling over any
other disposition, testamentary, or otherwise, as determined by the Committee in
its discretion. If no designated beneficiary survives the participant and is
living on the date on which any amount becomes payable to such participant’s
beneficiary, such payment will be made to the legal representatives of the
participant’s estate, and the term “beneficiary” as used in the Plan shall be
deemed to include such person or persons. If there is any question as to the
legal right of any beneficiary to receive a distribution under the Plan, the
Committee in its discretion may determine that the amount in question be paid to
the legal representatives of the estate of the participant, in which event the
Company, the Board and the Committee and the members thereof will have no
further liability to anyone with respect to such amount.

18. FINANCIAL ASSISTANCE. If the Committee determines that such action is
advisable, the Company may assist any person to whom an Award has been granted
in obtaining financing from the Company under the American Express 1983 Stock
Purchase Assistance Plan (or other program of the Company, or one of its
Affiliates approved pursuant to applicable law), or from a bank or other third
party, on such terms as are determined by the Committee, and in such amount as
is required to accomplish the purposes of the Plan, including, but not limited
to, to permit the exercise of an Award, the participation therein, and/or the
payment of any taxes in respect thereof. Such assistance may take any form that
the Committee deems appropriate, including, but not limited to, a

 

14



--------------------------------------------------------------------------------

direct loan from the Company or an Affiliate, a guarantee of the obligation by
the Company or an Affiliate, or the maintenance by the Company or an Affiliate
of deposits with such bank or third party.

19. MISCELLANEOUS PROVISIONS. (a) No employee or other person shall have any
claim or right to be granted an Award under the Plan. Determinations made by the
Committee under the Plan need not be uniform and may be made selectively among
eligible individuals under the Plan, whether or not such eligible individuals
are similarly situated. Neither the Plan nor any action taken hereunder shall be
construed as giving any employee or other person any right to continue to be
employed by or perform services for the Company or any Affiliate, and the right
to terminate the employment of or performance of services by any participant at
any time and for any reason is specifically reserved.

(b) No participant or other person shall have any right with respect to the
Plan, the Common Shares reserved for issuance under the Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the recipient and all the terms, conditions and provisions of the
Plan and the Award applicable to such recipient (and each person claiming under
or through him) have been met.

(c) Except as may be approved by the Committee, an Award or a participant’s
rights and interest under the Plan may not be sold, assigned or transferred,
hypothecated or encumbered in whole or in part either directly or by operation
of law or otherwise (except in the event of a participant’s death) including,
but not by way of limitation, execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner. Not by way of limitation, the Committee may
allow for a participant to transfer an Award to one or more members of his
immediate family, to a partnership of which the only partners are members of the
participant’s immediate family, or to a trust established by the participant for
the benefit of one or more members of his immediate family.

(d) No Common Shares, Other Company Securities or property, other securities or
property, or other forms of payment shall be issued hereunder with respect to
any Award unless counsel for the Company shall be satisfied that such issuance
will be in compliance with applicable federal, state, local and foreign legal,
securities exchange and other applicable requirements.

(e) The Company and its Affiliates shall have the right to deduct from any
payment made under the Plan any federal, state, local or foreign income or other
taxes required by law to be withheld with respect to such payment. It shall be a
condition to the obligation of the Company to issue Common Shares, Other Company
Securities or property, other securities or property, or other forms of payment,
or any combination thereof, upon exercise, settlement or payment of any Award
under the Plan, that the participant (or any beneficiary or person entitled to
act) pay to the Company, upon its demand, such amount as may be requested by the
Company for the purpose of satisfying any liability to withhold federal, state,
local or foreign income or other taxes. If the amount requested is not paid, the
Company may refuse to issue Common Shares, Other

 

15



--------------------------------------------------------------------------------

Company Securities or property, other securities or property, or other forms of
payment, or any combination thereof. Notwithstanding anything in the Plan to the
contrary, the Committee may, in its discretion, permit an eligible participant
(or any beneficiary or person entitled to act) to elect to pay a portion or all
of the amount requested by the Company for such taxes with respect to such
Award, at such time and in such manner as the Committee shall deem to be
appropriate (including, but not limited to, by authorizing the Company to
withhold, or agreeing to surrender to the Company on or about the date such tax
liability is determinable, Common Shares, Other Company Securities or property,
other securities or property, or other forms of payment, that would otherwise be
distributed, or have been distributed, as the case may be, pursuant to such
Award to such person, having a fair market value equal to the amount of such
taxes).

(f) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Award under the Plan, and the rights to the payment of
Awards shall be no greater than the rights of the Company’s general creditors.

(g) By accepting any Award or other benefit under the Plan, each participant and
each person claiming under or through him shall be conclusively deemed to have
indicated his acceptance and ratification of, and consent to, any action taken
under the Plan by the Company, the Board or the Committee or its delegates.

(h) Fair market value in relation to Common Shares, Other Company Securities or
property, other securities or property or other forms of payment of Awards under
the Plan, or any combination thereof, as of any specific time shall mean such
value as determined by the Committee in accordance with applicable law.

(i) The masculine pronoun includes the feminine and the singular includes the
plural wherever appropriate.

(j) The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Awards hereunder or any Common Shares
issued pursuant hereto as may be required by Section 13 or 15(d) of the Exchange
Act (or any successor provision) or any other applicable statute, rule or
regulation.

(k) The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
Awards granted under the Plan, shall be governed by the substantive laws, but
not the choice of law rules, of the State of New York.

20. PLAN TERMINATION. The Plan may be suspended in whole or in part at any time
and from time to time by the Board. This Plan shall terminate upon the earlier
of the following dates or events to occur:

(a) upon the adoption of a resolution of the Board terminating the Plan; or

 

16



--------------------------------------------------------------------------------

(b) ten years from the date the Plan is initially approved and adopted by the
shareholders of the Company in accordance with Paragraph 21 hereof. No
termination of the Plan shall materially alter or impair any of the rights or
obligations of any person, without his consent, under any Award theretofore
granted under the Plan, except that subsequent to termination of the Plan, the
Committee may make amendments permitted under Paragraph 12.

21. SHAREHOLDER ADOPTION. The Plan shall be submitted to the shareholders of the
Company for their approval and adoption at a meeting to be held on or before
April 27, 1998, or at any adjournment thereof. The Plan shall not be effective
and no Award shall be made hereunder unless and until the Plan has been so
approved and adopted. The shareholders shall be deemed to have approved and
adopted the Plan only if it is approved and adopted at a meeting of the
shareholders duly held by vote taken in the manner required by the laws of the
State of New York.

 

17